Citation Nr: 0713475	
Decision Date: 05/07/07    Archive Date: 05/17/07

DOCKET NO.  99-22 342A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a left foot 
disability, claimed as secondary to service connected post-
operative right foot crush injury residuals.  

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1950 to August 
1954.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1999 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied service connection for 
left hip, left knee, and left foot conditions as secondary to 
the service connected post-operative right foot crush injury 
residuals and denied TDIU.  

In March 2001 the veteran testified before a Veterans Law 
Judge (VLJ) sitting at the RO (Travel Board hearing).  A 
transcript of that hearing is of record.  In August 2001 the 
Board remanded the claims for further development.  

By letter dated in August 2005, the Board informed the 
veteran that the VLJ who conducted the March 2001 Travel 
Board hearing was no longer employed by the Board and that he 
had the right to another hearing before another VLJ.  The 
veteran responded that he wanted a new hearing.  In September 
2005 the Board remanded the claims for scheduling of the 
requested hearing.  The veteran testified before the 
undersigned at a Travel Board hearing in December 2005.  A 
transcript of that hearing is of record.  

A January 2006 Board decision granted service connection for 
left hip and left knee disabilities, and remanded the claims 
of entitlement to service connection for a left foot 
disability and TDIU.  


FINDINGS OF FACT

1.  The veteran does not have a current left foot disability.  

2.  The veteran's service connected disabilities preclude him 
from performing gainful employment for which his education 
and occupational experience would otherwise qualify him.

CONCLUSION OF LAW

3.  A left foot disability was not incurred in or aggravated 
by service, and was not the result of or aggravated by the 
service connected post-operative right foot crush injury 
residuals.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310(a) (2006); 71 Fed. Reg. 52,744-47 (Sept. 7, 
2006) (to be codified at 38 C.F.R. § 3.310).

4.  The criteria for TDIU have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.16(a) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Because the TDIU claim is being granted, there is no need for 
assistance in substantiating that claim.

A.  The duty to notify

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Pelegrini v. 
Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004).

A June 2006 VCAA letter advised the veteran of the 
information and evidence required to establish service 
connection for a left foot disability, both on direct and 
secondary bases.  This VCAA letter satisfied the second and 
third elements of the duty to notify by informing the veteran 
that VA would try to obtain medical records, employment 
records, or records held by other Federal agencies, but that 
he was nevertheless responsible for providing enough 
information about the records and any necessary releases to 
enable VA to request them from the person or agency that had 
them.  

With respect to the fourth element, the VCAA letter stated, 
"If you have any evidence in your possession that pertains 
to your claim, please send it to us."  The veteran was thus 
adequately advised of the fourth element of the duty to 
notify.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  In this case, VCAA 
notice could not have been provided prior to the initial 
decision, because the VCAA did not become effective until 
after the initial decision on the claim.  In such a case, the 
timing deficiency is remedied by the issuance of VCAA notice 
followed by readjudication of the claim.  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The January 2007 
supplemental statement of the case (SSOC) considered the 
claim based on the evidence of record.  This readjudication 
acted to remedy any timing defect in regard to the VCAA.  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The June 2006 VCAA letter included notice regarding 
disability ratings and effective dates.  Thus, all required 
notice has been given.  


B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the duty to assist has been fulfilled.  
The veteran's service medical records, VA, and private 
treatment records have been associated with the claims file.  
In addition, the veteran has been afforded VA examinations to 
evaluate his claimed left foot condition in August 1999, 
March 2002, and November 2006.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Service Connection

II.  Analysis

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2006).

To prove service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus, or link, between the current disability 
and the in-service disease or injury.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Secondary service connection is available for disabilities 
that are proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310.  When 
aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, a veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

The Allen Court held that the term "disability" as used in 
38 U.S.C.A. § 1110 should refer to "any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition."  Allen at 448.  

VA recently amended 38 C.F.R. § 3.310, to conform the 
regulation to Allen v. Brown.

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury."  
The current paragraph (b) of 38 C.F.R. § 3.310 was 
redesignated as paragraph (c), and a new paragraph (b) was 
added:

(b) Aggravation of nonservice-connected 
disabilities.  Any increase in severity 
of a nonservice-connected disease or 
injury that is proximately due to or the 
result of a service-connected disease or 
injury, and not due to the natural 
progress of the nonservice-connected 
disease, will be service connected.  
However, VA will not concede that a 
nonservice-connected disease or injury 
was aggravated by a service-connected 
disease or injury unless the baseline 
level of severity of the nonservice- 
connected disease or injury is 
established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any 
time between the onset of aggravation and 
the receipt of medical evidence 
establishing the current level of 
severity of the nonservice-connected 
disease or injury.  The rating activity 
will determine the baseline and current 
levels of severity under the Schedule for 
Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by 
deducting the baseline level of severity, 
as well as any increase in severity due 
to the natural progress of the disease, 
from the current level.  
71 Fed. Reg. 52,744-47 (Sept. 7, 2006) (to be codified at 38 
C.F.R. § 3.310).

Parenthetically, the Board notes that consideration of the 
amendments to 38 C.F.R. § 3.310 in the first instance is not 
prejudicial to the veteran.  Cf. Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The amendments are intended to codify case 
law that was announced prior to the date of the veteran's 
claim.  Because the case law has been controlling throughout 
the veteran's claim, the RO adjudicated his claim under that 
case law, and hence in accordance with the regulatory 
amendments.

Service medical records are negative for complaints regarding 
or treatment for the left foot.  At VA examination in August 
1999 the veteran complained of pain in the left foot.  
Examination of the left ankle revealed full range of motion 
with no pain.  Despite the note that there was no pain, the 
examiner added that the veteran complained of pain on any 
motion of any of his joints.  The diagnoses included multiple 
arthralgias, with questionable arthritis of the hips and left 
knee.  The examiner opined that there was no relation between 
the right foot crush injury and the veteran's other problems.  

In a June 2000 letter, Dr. Dickinson stated that the veteran 
was under his care at the VA Medical Center (VAMC) and that 
the veteran's service connected right foot disability had 
caused his gait to be abnormal, resulting in problems on his 
right lower extremity, and that he now had significant pain 
in the left lower extremity, in addition to the right.  

At the March 2001 Travel Board hearing the veteran testified 
that he was currently seeing Dr. Dickinson for his left foot, 
knee, and hip conditions, and that he took medication for 
pain.  He described difficulty walking, climbing stairs, and 
doing household chores.  

VA treatment records from January 1998 to February 2002 
include a February 1999 X-ray report of the left ankle 
revealing no visible acute fractures or dislocations, with 
mild soft tissue swelling over the medial and lateral 
malleolus.  At treatment in February 2000 the left ankle had 
no soft tissue swelling, erythema, or warmth, but there was 
slight decrease of range of motion with flexion and 
extension.  The assessment was osteoarthritis of the left 
ankle, knee, and hip.  The physician, Dr. Dickinson, stated 
that X-rays done two or three years earlier did support the 
diagnosis of osteoarthritis, and that he believed that this 
was due, in part, to alteration in gait from the veteran's 
service connected condition.  In February 2002 the veteran 
was seen for follow-up on osteoarthritis in both ankles, 
however, the joints were not examined and there was no 
diagnosis regarding the left foot.  

At VA examination in March 2002 the veteran continued to use 
a cane at all times and complained of great difficulty with 
the left ankle.  He said that he was told he had arthritis, 
however, the examiner noted that there was no evidence to 
confirm such a diagnosis.  Examination of the left ankle 
revealed full range of motion without pain.  X-rays of the 
left ankle revealed no visible acute fractures or 
dislocations, with no spur at the posterior aspect of the 
calcaneus.  There was a minimal anterior spur of the left 
calcaneus.  There were no prior films.  The diagnosis was no 
significant or minor abnormality.    

The examiner specifically noted that there was no diagnosis 
regarding the left ankle, and that there did not appear to be 
any arthrosis in that joint.  He added that there was no 
diagnosed left foot disorder, and that there was no 
connection between any disability of the left foot and the 
right foot crush injury residuals.  The examiner stated that, 
while it was possible that there could be aggravation or 
alteration of the veteran's gait due to favoring the right 
foot, ankle, and knee, in the absence of any diagnosis of 
arthritis in the left knee or ankle, it would be hard to make 
any connection between the right service connected foot and 
any disability claim on the left side.  

At the December 2005 Travel Board hearing the veteran 
described constant pain and stated that he believed his 
service connected right foot disability caused severe 
aggravation to the left lower extremity because he could not 
step on the right foot, so the left foot had taken the brunt 
of most of the walking and his other activities.  He stated 
that he had been given a diagnosis of arthritis in the left 
foot.  

VA treatment records from February 2002 to April 2006 include 
complaints regarding pain in the left ankle, and ongoing 
treatment for osteoarthritis, however, this treatment does 
not specify osteoarthritis in the left ankle or foot, and 
there are no X-ray reports indicating arthritis in the left 
ankle.  

At VA examination in November 2006, the medical history noted 
no pain, swelling, heat, redness, stiffness, fatigability, 
weakness, lack of endurance, or other symptoms in the left 
foot.  On examination there was no objective evidence of 
painful motion, swelling, tenderness, instability, weakness, 
abnormal weight bearing, hammertoes, hallux valgus or 
rigidus, skin or vascular foot abnormality, or malunion or 
nonunion of the tarsal or metatarsal bones in the left foot.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110; 
Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  

In this case the weight of the medical evidence does not 
demonstrate a current disability in the left foot.  Although 
Dr. Dickinson diagnosed osteoarthritis in the left ankle, 
knee, and hip in February 2000, and he referred to X-rays 
done two or three years earlier supporting this diagnosis, 
there are no X-ray reports of record demonstrating arthritis 
in the left ankle.  The Board notes that February 1999 X-rays 
revealed mild osteoarthritis in the left hip, however, X-ray 
of the left ankle at that time did not include findings of 
arthritis.  

For VA purposes, osteoarthritis or degenerative joint disease 
must be established by X-ray findings.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  A clinical diagnosis based on 
symptomatology does not meet this requirement.  Although Dr. 
Dickinson diagnosed osteoarthritis, and referred to X-ray 
reports confirming this diagnosis, no such X-ray reports 
regarding the left ankle are of record.  

Even if there were X-ray reports demonstrating arthritis in 
the left ankle from 1997 or 1998, a successful service 
connection claim requires evidence of current disability at 
the time of claim, as opposed to some time in the past.  
Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  The veteran 
filed his claim for service connection for a left foot 
disability in February 1999.  X-rays of the left ankle from 
the same month do not indicate arthritis.  

Further, the March 2002 VA examiner specifically noted that 
there was no evidence to confirm a diagnosis of arthritis in 
the left ankle, and X-rays taken at that time did not reveal 
any abnormality.  The examiner also specifically opined that 
there was no diagnosed left foot disorder.  In addition, the 
most recent VA examination reported no symptoms or objective 
evidence regarding a disability in the left foot.  

While he has consistently pursued a claim of entitlement to 
service connection for a left foot disability, as a 
layperson, the veteran is not competent to provide a medical 
diagnosis of arthritis.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

The Board has considered the veteran's complaints of pain, 
however, the Court has held that a symptom, such as pain, 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not, in and of itself, constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), 
vacated in part and remanded on other grounds sub. nom.  
Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001); 
Evans v. West, 12 Vet. App. 22 (1998) (holding that there was 
no objective evidence of a current disability, where the 
medical records showed the veteran's complaints of pain, but 
no underlying pathology was reported).  

Assuming arguendo that a current disability of the left foot 
could be found, there is no competent evidence of a nexus 
between the claimed disability and service.  Additionally, 
the weight of the competent evidence is against a 
relationship between the claimed disability and the veteran's 
service connected right foot disability.  

In this regard, although Dr. Dickinson has opined that the 
right foot disability caused alteration in the veteran's 
gait, contributing to osteoarthritis, at the August 1999 VA 
examination, where the veteran complained of pain in the left 
ankle, the examiner opined that there was no relation between 
the service connected right foot disability and any of the 
veteran's other problems.  Similarly, the March 2002 VA 
examiner also found no connection between any disability of 
the left foot and the service connected right foot 
disability.  

The Board has the duty to assess the credibility and weight 
to be given to the evidence.  Madden v. Gober, 125 F. 3d 1477 
(Fed. Cir. 1997).  

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  Moreover, the Court has 
expressly declined to adopt a "treating physician rule" 
which would afford greater weight to the opinion of a 
veteran's treating physician over the opinion of a VA or 
other physician.  See Guerrieri v. Brown, 4 Vet. App. 467, 
471-473 (1993).

In assessing medical opinions, the failure of the physician 
to provide a basis for his opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000).  

It does not appear that Dr. Dickinson reviewed the entire 
claims file, nor did he provide a detailed explanation of his 
opinion.  In contrast, the March 2002 VA examiner noted that 
he thoroughly reviewed the claims file.  This examiner also 
explained his conclusion that there was no connection between 
the claimed left foot disability and the service connected 
right foot disability.  Because the March 2002 VA examiner 
reviewed the claims file, examined the veteran, and provided 
a thorough and detailed opinion regarding the claimed left 
foot disability, the Board finds this opinion to be of more 
probative weight than that of Dr. Dickinson.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim.  Since 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim is 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

TDIU

The record reflects that the veteran has completed four years 
of college, and was employed as a vocational instructor at a 
Regional School from September 1976 to February 1991, when he 
went on disability retirement following open heart surgery.  
At a June 1993 RO hearing regarding a claim of entitlement to 
an increased evaluation of the right foot disability, the 
veteran stated that his right ankle did not cause him to 
retire early.  He stated that his job was sitting down most 
of the time, and that that was particularly why he had the 
job, because he did not want to be walking or standing for a 
significant amount of time.  

In a February 1999 letter, Dr. Dickinson opined that the 
veteran's service connected disability prevented him from 
sustaining gainful employment.  At VA examination in August 
1999, the diagnoses included crush injury of the right foot, 
status post triple arthrodesis with marked ankylosis and pain 
on motion; advanced traumatic arthritis of the right knee 
secondary to tibial plateau fracture sustained in a motor 
vehicle accident following military service; and multiple 
arthralgias with questionable arthritis of the hips and left 
knee.  The examiner opined that, as a result of the above 
diagnoses, the veteran was essentially unemployable.  

In a February 2001 letter, Dr. Dickinson noted that the 
veteran suffered from both right knee and right ankle 
conditions.  He opined that the veteran was totally and 
permanently unemployable due to chronic pain and the sedating 
effects of analgesic medications he had to take on a regular 
basis.  

In contrast to his earlier testimony, at the March 2001 
Travel Board hearing the veteran stated that his work as a 
teacher required that he stand at all times.  He also stated 
that his open heart surgery led to his retirement, but that 
he also had the service connected problems.  

The November 2006 VA examiner opined that it was more likely 
than not that the veteran's trauma and surgery to the right 
foot left him with lasting pain and that, given the veteran's 
history and age, coupled with his pain medication, it was 
difficult to determine whether he was employable.  The 
examiner added that he would certainly not be able to do a 
task which required lifting or walking, but that if he was 
sitting at a desk, his foot would not preclude him from 
working unless the quality of pain made him unable to 
function.

TDIU may be assigned, where the schedular rating is less than 
total, when the disabled person is, in the judgment of the 
rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities: Provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more. For the above purpose 
of one 60 percent disability, or one 40 percent disability in 
combination, disabilities of one or both upper extremities, 
or of one or both lower extremities, including the bilateral 
factor, will be considered a single disability.  38 C.F.R. 
§ 4.16(a).

Because the veteran's service connected disabilities are all 
of the lower extremities, and combine to a 60 percent 
evaluation, he meets the percentage requirements for TDIU.  
Id.

VA examiners have provided equivocal opinions on the question 
of whether the service connected disabilities preclude 
gainful employment for which the veteran would otherwise be 
qualified.  The most recent examiner did imply that the 
veteran would, at best, be able to perform work that enabled 
him to sit at a desk, but the veteran has testified that his 
previous employment required him to stand.  Dr. Dickinson, 
provided the only unequivocal opinion, and that opinion was 
in favor of the veteran's claim.  There is no clear opinion 
against the claim.  In short, the evidence is in at least 
equipoise, and the claim is granted.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a left foot disability, 
claimed as secondary to service connected post-operative 
right foot crush injury residuals, is denied.  

Entitlement to TDIU is granted.


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


